DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on July 23, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al. (hereinafter Dudda) (U.S. Patent Application Publication # 2020/0374955 A1) in view of ZHOHOV et al. (hereinafter Zhohov) (U.S. Patent Application Publication # 2022/0078009 A1).
Regarding claims 1, 8, and 15, Dudda teaches and discloses a method and apparatus comprising at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform, at a central unit, CU, of a master node (centralized unit, CU, of master node, MgNB; figures 1-2): 
receiving an individual packet data unit, PDU, from one or more incoming PDUs (PDCP PDUs), wherein each PDU is to be transmitted to a user equipment, UE, device (UE, figures 1-2) via one amongst respective paths (transmission paths) towards at least one distributed unit, DU, of the master node (distributed unit, DU, of master node, MgNB; figures 1-2) and at least one secondary node (secondary gNB, SgNB), the UE device being in dual or multi-connectivity with the master node and the at least one secondary node ([0004]; [0008]; [0009]; teaches PDCP PDUs transmitted to a UE via transmission paths toward a DU of the master node, where the UE is a dual connectivity UE); 
collecting a respective data set for each of the paths; receiving a respective estimated delay of transmission for each of the paths ([0033]; [0034]; [0038]; [0064]; teaches determining parameters of the paths, such as path delay); 
selecting, from each of the paths, a path based on at least the estimated delay of transmission; and transmitting the PDU to the UE device via the selected path ([0008]; [0009]; [0027]; [0028]; [0029]; teaches determining between the first or second path based on the determined path delays, and transmitting the PDUs on the determined path).
However, Dudda may not expressly disclose receiving, from a machine learning model inputting each data set, a respective estimated delay of transmission for each of the paths (although Dudda does teach receiving determined path delay, but not from a ML model).
Nonetheless, in the same field of endeavor, Zhohov teaches and suggests receiving, from a machine learning model inputting each data set, a respective estimated delay of transmission for each of the paths ([0038]; [0183]; [0245]; [0290]; teaches providing a machine learning model for latency estimation for paths between network nodes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing a machine learning model for latency estimation for paths between network nodes as taught by Zhohov with the method and apparatus for determining between the first or second path based on the determined path delays, and transmitting the PDUs on the determined path as disclosed by Dudda for the purpose of utilizing machine learning for estimating latency prediction, as suggested by Zhohov.

Regarding claims 2 and 9, Dudda, as modified by Zhohov, further teaches and suggests after transmitting the PDU to the UE device via the selected path: receiving, from one of the at least one DU of the master node or one of the at least one secondary node depending on towards which the PDU has been transmitted via the selected path, at times, a measured delay of transmission for the selected path ([0033]; [0034]; [0038]; [0064]; teaches determining parameters of the paths, such as path delay).

Regarding claims 3 and 10, Dudda, as modified by Zhohov, discloses the claimed invention, but may not expressly disclose collecting information about the data set for each of the paths and the measured delay of transmission for the selected path; determining whether the collected information verifies a predetermined condition; and triggering a training of the machine learning model when the predetermined condition is verified.
Nonetheless, Zhohov further teaches and suggests collecting information about the data set for each of the paths and the measured delay of transmission for the selected path; determining whether the collected information verifies a predetermined condition; and triggering a training of the machine learning model when the predetermined condition is verified ([0038]; [0183]; [0245]; [0290]; teaches providing a machine learning model for latency estimation for paths between network nodes).

Regarding claims 4 and 11, Dudda, as modified by Zhohov, further teaches and suggests wherein the predetermined condition comprises at least one of: a size of the collected information is equal to or higher than a predetermined size threshold value; and a delay estimation error is equal to or higher than a predetermined error threshold value, the delay estimation error being computed based on a comparison, for the selected path, between the estimated delay of transmission and the measured delay of transmission ([0027]; [0031]; [0034]; [0038]; teaches determining parameters of the paths, such as path delay threshold).

Regarding claims 6 and 13, Dudda, as modified by Zhohov, discloses the claimed invention, but may not expressly disclose wherein the measured delay of transmission for the selected path is received during a time period at least whenever the training of the machine learning model is triggered, the training of the trained machine learning model comprising: performing a correspondence between the data set input in the machine learning model and the measured delay of transmission, for the selected path.
Nonetheless, Zhohov further teaches and suggests wherein the measured delay of transmission for the selected path is received during a time period at least whenever the training of the machine learning model is triggered, the training of the trained machine learning model comprising: performing a correspondence between the data set input in the machine learning model and the measured delay of transmission, for the selected path ([0038]; [0183]; [0245]; [0290]; teaches providing a machine learning model for latency estimation for paths between network nodes).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al. (hereinafter Dudda) (U.S. Patent Application Publication # 2020/0374955 A1) in view of ZHOHOV et al. (hereinafter Zhohov) (U.S. Patent Application Publication # 2022/0078009 A1), and further in view of Eyuboglu et al. (hereinafter Eyuboglu) (U.S. Patent # 11,375,527 B1).
Regarding claims 5 and 12, Dudda, as modified by Zhohov, discloses the claimed invention, but may not expressly disclose when the machine learning model comprises a RNN model: updating, when the delay estimation error is equal to or higher than the predetermined error threshold value, a time interval during which the data set is recurrently collected; and uploading the machine learning model that is associated with the updated time interval.
Nonetheless, in the same field of endeavor,  Eyuboglu teaches and suggests when the machine learning model comprises a RNN model: updating, when the delay estimation error is equal to or higher than the predetermined error threshold value, a time interval during which the data set is recurrently collected; and uploading the machine learning model that is associated with the updated time interval (column 20, lines 5-7; column 135, lines 11-14; teaches a Recurrent Neural Network (RNN) process that is associated with updated time instants).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Recurrent Neural Network (RNN) process that is associated with updated time instants as taught by Eyuboglu with the method and apparatus for determining between the first or second path based on the determined path delays, and transmitting the PDUs on the determined path as disclosed by Dudda, as modified by Zhohov, for the purpose of utilizing a deep learning process based on RNN, as suggested by Eyuboglu.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al. (hereinafter Dudda) (U.S. Patent Application Publication # 2020/0374955 A1) in view of ZHOHOV et al. (hereinafter Zhohov) (U.S. Patent Application Publication # 2022/0078009 A1), and further in view of Prakash et al. (hereinafter Prakash) (U.S. Patent Application Publication # 2019/0220703 A1).
Regarding claims 7 and 14, Dudda, as modified by Zhohov, discloses the claimed invention, but may not expressly disclose wherein the measured delay of transmission is measured at a media access control, MAC, layer of the at least one DU of the master node and the at least one secondary node, and received from each of the at least one DU of the master node via a respective F1 interface and from each of the at least one secondary node via a respective X2 interface.
Nonetheless, in the same field of endeavor, Prakash teaches and suggests wherein the measured delay of transmission is measured at a media access control, MAC, layer of the at least one DU of the master node and the at least one secondary node, and received from each of the at least one DU of the master node via a respective F1 interface and from each of the at least one secondary node via a respective X2 interface ([0057]; [0070]; teaches measuring in a MAC layer and receiving information via F1 interfaces and X2 interfaces).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring in a MAC layer and receiving information via F1 interfaces and X2 interfaces as taught by Prakash with the method and apparatus for determining between the first or second path based on the determined path delays, and transmitting the PDUs on the determined path as disclosed by Dudda, as modified by Zhohov, for the purpose of communicating between network nodes, as suggested by Prakash.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 26, 2022